PER CURIAM.
David Powell appeals the decision of the Merit Systems Protection Board denying his petition for review of his removal from the position of meatcutting worker at the Maxwell Air Force Base Commissary. Powell v. Def. Commissary Agency, No. AT-0752-00-0746-I-1, 93 M.S.P.R. 305 (M.S.P.B. Nov.22, 2002). In this court, Powell has not advanced assignments of error, either legal or factual, see Milmark Servs., Inc. v. United States, 731 F.2d 855, 859 (Fed.Cir.1984) (“[A court] address[es] only the specific findings of fact challenged by appellant and the legal arguments we are able to discern from its brief.”), and we see none. That is not to say that any single act, such as miscutting meat, would be sufficient to sustain the adverse action. But on the papers before us, we cannot say the board’s decision is deficient, and we affirm.